Supreme Court of Florida
                                    ____________

                                   No. SC17-1219
                                   ____________

                               DONALD BRADLEY,
                                   Petitioner,

                                          vs.

                               JULIE L. JONES, etc.,
                                   Respondent.

                                  [January 22, 2018]

PER CURIAM.

      Donald Bradley petitions this Court for a writ of habeas corpus seeking

relief pursuant to the United States Supreme Court’s decision in Hurst v. Florida,

136 S. Ct. 616 (2016), and our decision on remand in Hurst v. State (Hurst), 202
So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This Court has

jurisdiction. See art. V, § 3(b)(9), Fla. Const.

      This Court stayed Bradley’s case pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), 138 S. Ct. 513 (2017). After this Court decided

Hitchcock, Bradley responded to this Court’s order to show cause arguing why

Hitchcock should not be dispositive in this case.
      After reviewing Bradley’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Bradley is not entitled to relief.

Bradley was sentenced to death following a jury’s recommendation for death by a

vote of ten to two. Bradley v. State, 787 So. 2d 732, 738 (Fla. 2001). Bradley’s

sentence of death became final in 2001. Bradley v. Florida, 534 U.S. 1048 (2001).

Thus, Hurst does not apply retroactively to Bradley’s sentence. See Hitchcock,
226 So. 3d at 217. Accordingly, we deny Bradley’s petition.

      The Court having carefully considered all arguments raised by Bradley, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.


PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Original Proceeding – Habeas Corpus, Clay County, Case No.
101996CF001277XXAXMX

Robert Friedman, Capital Collateral Regional Counsel and Robert R. Berry,
Assistant Capital Collateral Regional Counsel, Tallahassee, Florida; and Billy H.

                                         -2-
Nolas, Chief, Capital Habeas Unit, Northern District of Florida, Tallahassee,
Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Jennifer Ann Donahue, Assistant
Attorney General, Tallahassee, Florida,

      for Respondent




                                       -3-